Citation Nr: 1633564	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-16 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1984 to November 1984.  She also served in the Air Force Reserve with periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals  (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied entitlement to service connection for a left knee disability.


FINDINGS OF FACT

The evidence is evenly balanced as to whether the Veteran's current left knee disability was permanently worsened by an injury sustained in the line of duty during  INACDUTRA.


CONCLUSION OF LAW

Left knee degenerative arthritis was aggravated during  INACDUTRA.  38 U.S.C.A. § 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.6, 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by "active military service."  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015). 

"Active military service" is defined by VA law and regulations.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2015). 

Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. National Guard service generally includes periods of ACDUTRA and/or INACDUTRA. ACDUTRA includes full-time duty with the Air Force Reserve.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Air Force Reserve (other than full-time duty).  38 U.S.C.A. § 101(23)(A) (West 2014); 38 C.F.R. § 3.6(d) (2015).

On VA examination in November 2009, the Veteran was diagnosed with degenerative arthritis of the left knee.  Thus, she has a current disability. 

She asserts that this disability is due to an injury sustained during ACDUTRA or INACDUTRA in December 2004 during a physical fitness test. The Veteran submitted sick slips and private treatment records from December 2004 indicating that she had sustained an injury to the left knee and that the injury was in line of duty. Although there is no document indicating that the Veteran was on ACDUTRA or INACDUTRA at that time, the fact that the sick slip indicates that the injury was sustained in line of duty reflects that it is at least as likely as not that the Veteran was injured during a period of such training as part of her Air Force Reserve service.  The Board therefore finds that the Veteran has met the in-service injury requirement.  

The only remaining issue therefore is whether the Veteran's current left knee disability is related to her in-service left knee injury. 

The November 2009 VA examiner provided a favorable opinion that the Veteran's left knee degenerative arthritis was incurred as a result of the December 2004 injury.  However, the RO noted that private treatment records dated December 5, 2004 showed the Veteran had mild degenerative changes present in the left knee joint the day after the December 2004 left knee injury.  The RO denied service connection, noting that the Veteran had a pre-existing degenerative joint disability of the left knee prior to her INACDUTRA and that there was no evidence that the left knee disability was aggravated beyond the normal progression of the disease by the December 2004 injury.

The evidence fails to show that the Veteran had any problems with her left knee prior to the December 2004 injury in service, and she has had chronic problems since that time.  Thus, even if her arthritis pre-existed her injury, the evidence shows that it was permanently aggravated beyond the normal progression of the disease as a result of the December 2004 injury on INACDUTRA, as that was when her problems began. As the benefit of the doubt doctrine requires that this relative equipoise in the evidence be resolved in favor of the Veteran, entitlement to service connection for left knee degenerative arthritis is warranted.  38 U.S.C.A. § 5107(b) (West 2014; 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for left knee degenerative arthritis is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


